Case 2:20-cv-00470-HCN-DBP Document 102 Filed 07/31/20 PageID.124 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                                     DISTRICT OF UTAH


  JULIE O’SHAUGHNESSY,                              ORDER GRANTING UNOPPOSED
  INDIVIDUALLY, and on behalf of all others         MOTION TO DISMISS AS MOOT
  similarly situated,                              DEFENDANTS MARY YOUNG AND
                                                     JARED TURNER’S MOTION TO
              Plaintiff,                           DISMISS FOR LACK OF PERSONAL
                                                      JURISDICTION AND VENUE
  v.
                                                      Case No. 2:20-cv-00470-HCN-JCB
  YOUNG LIVING ESSENTIAL OILS, LC
  D/B/A YOUNG LIVING ESSENTIAL OILS,                 District Judge Howard C. Nielson, Jr.
  MARY YOUNG, and JARED TURNER,
                                                       Magistrate Judge Jared C. Bennett
              Defendants.



       For the reasons set forth in Defendants’ Unopposed Motion to Dismiss as Moot Defendants

 Mary Young and Jared Turner’s Motion to Dismiss for Lack of Personal Jurisdiction and Venue

 (“Motion”), and for good cause shown, the Motion (ECF No. 100) is GRANTED.

       Accordingly, IT IS HEREBY ORDERED that Defendants Mary Young and Jared Turner’s

 Motion to Dismiss for Lack of Personal Jurisdiction and Venue (ECF No. 70) is DENIED AS

 MOOT.

       IT IS SO ORDERED.

       DATED July 31, 2020.

                                          BY THE COURT:




                                          JARED C. BENNETT
                                          United States Magistrate Judge
Case 2:20-cv-00470-HCN-DBP Document 102 Filed 07/31/20 PageID.125 Page 2 of 2
